AUUTIN     11. -lwxAn
    DAXIEL
PRICE
ATTORNEY
     GENERAL
                                    December 3, 1949

        Bon. Jack C. Altares                  opinion lo.     v-954.
        County Attorney
        Johns on Caunt y                      Re : The rpplioability  OS
        Cleburne, Texas                            compulsory school at-
                                                   tenddsnce laws to chll-
                                                   dren who are seventeen
                                                   and have not completed
        Dear sir:                                  the ninth grade.
                   We refer to your       Inquiry      Srcm which we quo-,
        in substance,  aa follows:
                    “Article 2892, V.C.S. and Article 297,
             V.P.C.,   reqube every child In the State who
             18 7 years and not more than 16 pears OS age
             to attend public aohoola in the district   of’
             hls residence for not less than 120 days an-
             nually . ~rtiole  2893 subd. 5, v.c.s.,    and
             Article 298, subd. (ej, V.P .C ., exmpts a
             ohlld from school attendance who 18 more
             than 16 :years OS age vho has satlsfactoPl1~
             oompleted the work of the ninth grade and
             whose services are needed for the support
              of a perent,   et cetera.
                    “The quertlon here presented in whether
              or aot 8 child  who la 17 fears (or any age
              ever 16 yew8)   and vho hea not satlsirotoalL~
              oapletod  the work of the ninth #?&IO i8 lab-
              ject to ooapulroy   rohool rttentlrnoe.m
                  The civil Law, Artlola 2892, and the oorrespoad-
        lng penal law, Article 297, read as follows:
                    “tvery chLld in the gtate who io reren
              years and not more than sixteen    years & age
              ahall. be mqulred to attend the publio sohools
              in the dlatrlet  of its residence,   or In some
              other district  to which It may be transferred
              aa provided by lav, for a period of not less
              than one hundred and twenty days.     The period
              OS compulsory school attendance at each school
              shell begin at the opening OS the sahool term
Hon. Jack C. 4ltarO8,   Page 2    (V-954)


     unless   otherwlse authorized by the district
     school   trustees and notice given by the trus-
     tees prior    to the beginning of such school
     term; provided that no child shall be mquir-
     ed to attend school for a longer period than
     the maximumterm of the public school in the
     district   where such child reaiddea.’
             The civil  statute,  subdlvialon 5 OS Arttile
2893, and the corresponding      penal law, Article 295, sub-
division    (e), as amended by House Bill No.630, Aota 49th
Legislature,     1945, read as follows:
          “The Sollowlng classes     of children  are
     exempt from the requirement     of this law:
          ,I. . .

            “(0)   Any child more than sixteen (16)
     years of age who ha8 aatiafaotorlly     complet-
     ed the work of the ninth grade, and whose
     services    ara needed in support of a parent or
     other person standing in parent81 relation       to
     the child,    msy, on presentation  of proper evi-
     dence to the county superintendent,     be exempt-
     ed from further attendance et school.”
             It is an elementary rule OS contruction      that
a statute which is part of an existing       scheme OS legio-
lotion   upon a given subject must ba 80 coastrued ao to
bring It in harmony with all other provlalons,         ii the
language of such statute     is fairly  ausceptlble    OS ouch
interpretation.     Bishop v. Houston I.S.D.,     119 Tex.403,
29 S.W.2d 312 (193mlso                              to note that
Articles   2892 through 2898 of the Civil Statute8 ad AP-
icles 297 through 300 of the Penal Statutes,         prior to
their codification     in Revised Statutes of 1925, each had
their origin in the compulsory education law of 1915.
R.~.402,    Acts 34th Leg,, 1915, pp, 92 to 98.
           Back in 1917 when the law, which is now codi-
Sled as Article   2892, V.C .S., provlded that every child
OS eight years and not more than fourteen years old
should be required to attend public school,     et cetera,
it was held that a child who attained the age of Sour-
teen years before the beginning OS the public free
schools in his district   was not subiect to the DrOVi-
slons of that compulsory attendance-law.      Butler v.
State,  81 Tex.Crim.167,  194 S.W. 166 (1917mct
Hon. Jack C. Altaraa,           Page 3    (V-%4)        L


OS 1925 (S.B.49, 44th Leg., p.409) aubatltuted ‘aeven
years Tor “eight yearaN and “alxteen yearaw rm *row-
teen yeara. ’ Applying that deolalon to Artlole 2892,
V.C.S., aa aended la 1935, It would follov that a
ohlld who attalna the age of sixteen yeara heiore the
beginning o? the pub110 aahoola In hla dlatrfot la not
subject  to the prorialona o? the capnlaory  attemdanae
1aV.
               Uhen la a ohlld “not more than a~o;omma
o? age?’       We quote iroot Glbam (1. roo~lt,      l                8
99   P a o .333:


              *In one aenae a child la alxteen yeara
        of age until it ia seventeen; 00 ala0 It la
        aixtaen when it la eighteen; but, In the trus
        aenae, It la alxteen and over whenersr it hoe
        passed beyond the first day of the alxteenth
        amlvera~     of lta birth.  Hed it been the ln-
        tentlon to Include children up to the tlma they
        reach their seventeenth blxWxlay, the General
        Assembly would naturally htive said %hlldren
        under aeventeen years OS age’ . . . A child la
        sixteen years OS age on the alxteenth amlmr-
        aary OS hi8 birth, arid thereafter ia over alx-
        teen yura of age . . .’
                   unmr   v. State,   57 Tu.Crlm.385,       122 S.U.875

                   At rlrst blush, lubaectlom 2 or Artlale         2893
exempt.1   from compulsory lttendanoe luy child more than
sixteen Y 16) years OS age who hoe . . . oarpleted . . .
ninth grade, and whore aervloea are needed In 8uppoH of
a parent, et oetera,,” appears to oonillot 81th @Wale
2892 rod alao to amount to an exemption fra    a uomlition
which do ernot lxlat .
                   Eovever, a oloae uulaatlen
                                         of &tlole   2892,
and In the light           of         Putlef v. gtate, au-
                              the deolalon    in
pro,  ~111 reveal          that it prorider
                                    that mre   a ohlld hoe
not lttalued tha age of alxteen ymarm kfon     the kgln-
ning of the pub110 aohoola in hla dlrtriet,ho la aubjwt
to the provlalorra of that caopulaorJ lttaadame law, sod
 "rho11 be required to rttomd . . . pablio aohoola . . .
Boa. Jeer C . Altono,   page 4   (V-95b)


pub110 lohool . . .” It doer not for exmple, luth o r la e
or per&it l ohlld lttalnlng the age of sixteen yeera any
tl8e otter the begioaing OS the public school in hla dla-
trlot to lleot within that OWr8nt aohool year not to go
to rohool.   8uoh g ohild mat attend lohool tee the time
required or .authm%aed by Artiole 2892,ualoaa he oaea
within one of the uemptloaa in Artlole 2893.
            Under aubdlvlalon 5 o? Article 2893, quoted
hemlnebove, auoh a ohlld who haa attained the age of
al%teen dur       the aohool year, who her completed the
vork of the i”nf nth grade, aad whoae~aarvloea era needed
In ma port of a parent or other peraon atandlng in pa-
rant8 P relation to him, may, In aooordanae with the pro-
viifon&hereof,      ba exempted from the 9rovlaloua   eS Al&
               Aa thus oaatrued lobdlvlalon    5 of Article
2893, r.o:fL,    aad aubdlrialon (0) of Article 298, V.P.C .,
hoe rpplloatlon    Od urnlng.     It will not be presumed
thrt  the Leglaletw      emoted a nanlnglaaa    or ueeleaa
law.
            Aooordingl~, it la oup oplf~10a that e child TIIO
attaina the age oi aUtoen or over before the beginning
ot the pub110 free roboolr in hla dLatl%ot la not aub-
jeet to the provlaima     .o? the papulaory   attendawe  lawa,
whethop or not he bar o-let&        the 0-k of the ninth
6Frda.    But a child who attrlaa the age of airteen    a?-
ter the beglnnlng of the pub110 free aohoola in hla dla-
trlat la rubjeot to the prwlaloaa       oi the oapulaory at-
teadance 16~ for thrt aohool period, udlraa he hra been
       ted troa it0     ev%alona In aeoorbmoe with Article
@w
2      ,lcrbdlvlaZon $ , V. C. S.
           For purpoaea of thla oplalon we hrre rammed
that the exe    io uato p o In
                            d luMlrlaloaa 1 thmugh 4
of Arttlole 28
             T 3 era not involved in tha submitted qwa-
tioa.


             A ohlld rho attalna the 8 e OS alxteen
      or over beSore the beglmlng o$ the pub110
      free aohoola In hi8 dlatrlot   la not aubjeot
      to the provlalona OS the compulsory atten-
      dance lst, whether or not he hoe oompleted
      the work OS the ninth grade.     Art.2892, et
      seq., V.C.S., Art.297,et aeq-, V.P.C.;
        utler v. State 8l Tex.Crlm.167, 19 3-U.
           . But a chlid who attains the age o?
Hon. Jaok C. Altaraa,   pege   5   (V-ff%)


     sixteen after the begInnIng m? the public
     free school8 Ln hia distrlot  IS rubjeot
     to the provlslot~ of the 00m$ala0~    atten-
     danoe law for that rohool ybag~~lga~;
     has been exempted fxa Its
     aooordanee vith Art1016 089y, rubdlvl8laa
     5, V.C.8.
                                        Your0 vem truly,
                                   ATTORNBYGWlRALOF!PEXAS


CEO:mw                             BY
                                         Cberrkr 1. Olllron
                                                  A8818tant



                                   APPROVZD